Citation Nr: 1014831	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for a lumbar spine disability on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to an initial disability rating greater than 
20 percent for right lower extremity radiculopathy on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1). 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from December 1955 to 
December 1959 and from November 1990 to June 1991.  The 
Veteran also served in the National Guard.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

This case previously reached the Board in April 2008.  In an 
April 2008 decision, the Board denied a disability rating in 
excess of 40 percent for the Veteran's service-connected 
lumbar spine disorder and increased the disability rating for 
his service-connected right lower extremity radiculopathy to 
20 percent.  

The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a September 
2009 Memorandum Decision, the Court partially vacated and 
remanded the Board's decision.  The Court held that the Board 
failed to consider referral of the increased rating claims 
for an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
Specifically, the Court instructed the Board to refer the 
increased rating claims to the Director of Compensation and 
Pension Service for an extra-schedular evaluation, if 
warranted by the evidence.  Notably, the Court did not 
dispute the Board's determination as to the schedular ratings 
assigned for the increased rating claims.  See Memorandum 
Decision at page 3.  As such, the part of the Board decision 
that addressed the schedular ratings remains undisturbed.  
The case has now returned to the Board for appellate review.

In the April 2008 Board decision, the Board remanded the TDIU 
claim to the RO for a VA examination, as well as a referral 
to the Director of Compensation and Pension Service for an 
extra-schedular evaluation pursuant to 38 C.F.R. § 4.16(b).  
In this vein, when the Veteran appealed the increased rating 
issues to the Court, the Court emphasized that it did not 
have jurisdiction of the TDIU claim since the Board had 
remanded that claim for further development, rather than 
denied it, such that that claim is not yet final.  See 
Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton 
v. Gober, 10 Vet. App. 481, 483 (1997).  It is still not 
clear whether the development for the TDIU claim was fully 
completed by the RO.  To that end, the Board sees that the RO 
did secure an August 2009 VA examination for TDIU as 
requested, and also referred the TDIU claim for an extra-
schedular evaluation pursuant to § 4.16(b) as requested.  
However, it is not clear whether the extra-schedular 
evaluation pursuant to § 4.16(b) has actually been completed.  
No such document is currently present in the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, as to the appellant's claim for TDIU, as noted above, 
it is still not clear whether previous development requested 
by the Board in its April 2008 decision was completed by the 
RO.  That is, an extra-schedular evaluation under § 4.16(b) 
by the Director of Compensation and Pension is not of record.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The Court also recently clarified that only 
substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  The Court routinely vacates Board 
decisions based on this situation.  This fact is especially 
pertinent in this case since the appeal has already been 
partially vacated and remanded by the Court.  Therefore, in 
light of Stegall, supra, the TDIU issue is once again 
remanded to the RO to ensure compliance with the Board's 
previous April 2008 remand instructions.   

Second, the Court instructed the Board to refer the increased 
rating claims to the Director of Compensation and Pension 
Service for an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1), if warranted.  In making this 
determination, the Court requested that the Board consider 
the three factors discussed in Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  In the present case, the Board concludes 
that referral of the increased rating claims to the Director 
of Compensation and Pension Service for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  

In this regard, there is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun, 22 Vet. App. at 115-116.  First, the 
threshold factor for extra-schedular consideration is that 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Id. at 115.  However, if not adequately 
contemplated by the rating criteria, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. 
§ 3.321(b)(1).  If either of the factors of step two is found 
to exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.  

In the present case, the Veteran has credibly asserted that 
despite the combined 50 percent schedular rating for his 
lumbar spine and right lower extremity disabilities, the 
rating criteria in the rating schedule still do not 
reasonably describe the Veteran's disability level and 
symptomatology.  Because of his service-connected 
disabilities, the Veteran is not able to lift, climb, or 
drive a vehicle long-term, bend, or stoop.  See August 2009 
VA examination.  He has not been able to work since 1994.  
His problems appear to go beyond a lack of range of motion or 
pain.  Therefore, initially, the Board acknowledges that some 
of the manifestations of his service-connected disability are 
not specifically addressed by the rating criteria.  Id. at 
115-116.  In addition, the Board finds that the Veteran's 
exceptional disability picture exhibits other related factors 
such as marked interference with employment since 1994.  Id. 
at 116.  See also 38 C.F.R. § 3.321(b)(1).  As such, a 
referral for an extra-schedular evaluation is warranted.  

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Court has held that the question of an extra-schedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), 
citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the Board 
is obligated to consider the applicability of the extra-
schedular rating regulation).  The Board, however, cannot 
assign an extra-schedular evaluation in the first instance.  
See id.  See also Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Instead, the Board must refer the Veteran's claim to 
the Under Secretary for Benefits or Director of Compensation 
and Pension Service for this special consideration when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 
(2008).  If, and only if, the Director has determined that an 
extra-schedular evaluation is not warranted does the Board 
have jurisdiction to decide the claim on the merits.

In fact, most recently, the Court held that although the 
Board is precluded from initially assigning an extraschedular 
rating, there is no restriction on the Board's ability to 
review the adjudication of an extraschedular rating once the 
Director of C & P determines that an extraschedular rating is 
not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  In the 
present case, the Director of Compensation and Pension has 
not yet made this initial determination.  

In conclusion, the Board refers the Veteran's TDIU and 
increased rating claims to the Under Secretary for Benefits or 
Director of Compensation and Pension for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	Follow the Board's previous 
instructions in the April 2008 remand 
regarding submission of the TDIU claim 
for an extra-schedular evaluation under 
38 C.F.R. § 4.16(b).  In addition, 
submit the increased rating claims to 
the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) 
as well.  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular 


2.	ratings are inadequate to compensate 
for the average impairment of earning 
capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a 
particular Veteran is rendered unable 
to secure or follow a substantially 
gainful occupation by reason of his or 
her service-connected disabilities.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  
Under 38 C.F.R. § 4.16(b), the severity 
of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered.  

3.	If the increased rating and TDIU claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


